DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 and 12 are rejected.
Response to Arguments1
103
Applicant submits that “Applicant believes Examiner to contend that the nodes within the acyclic graph to teach the first and second transactions required by the [amended] claims.” (Rm. at 10.) Examiner is of the opinion that acyclic graphs are a type of blockchain. According to Struttmann at col. 7 ll. 45-67, “acyclic graphs with hash pointers…include block chains and related data structures.” Simply put, Fig. 3 of the acyclic graphs are chained blocks (i.e. block chain) using hashes. 
Additionally, Examiner is not relying solely on Struttmann to teach the combination. Yaga is taught in combination with Struttmann and Rabin. Yaga’s entire disclosure is directed towards blockchain. (See, for example, Yaga at Section Executive Summary.) Yaga teaches:
[adding] metadata (p. 15)…the first transaction comprising a block header (pp. 15-16) comprising a plurality of hashes, the plurality of hashes being defined as block header hashes (pp. 15-16), the block header hashes comprising a previous hash (pp. 15-16), a state root hash (p. 15, 53 Item "Merkle tree·· and Item "Root=hash(H4, HS)"), a receipts root hash (p. 53 Item "H4=hash(H0, Hl)"), and a transaction list root hash (p. 53 Item "H0=hash(Data0)");
sending the first transaction to the blockchain network (pp. 15-16);
sending the second transaction to the blockchain network; and (pp. 15-16)
With respect to Yaga, Applicant submits “none of Rabin, Yaga, or Allen can be fairly understood to teach…a second transaction.” (Rm. at 10-11.) One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Under 103, Applicant raises no other issues.

Newly added language
With respect to the newly added language of “sending” and “sending,” this language immaterially reduces the claim language. The actions of “sending” were captured in the previously filed claim language of “on the blockchain network,” which is now amended out. Yaga teaches:
sending the first transaction to the blockchain network (pp. 15-16);
sending the second transaction to the blockchain network; and (pp. 15-16)

Claim Rejections - 35 USC § 112
Claims 1-7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “ordering the second transaction as a second version of the first transaction in the blockchain network where”. It is unclear what the language of “where” is referring to. The element of “ordering” is rejected as a whole.
Claims 2-7 and 12 are rejected as each depends on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Struttmann et al. (US10075298) (“Struttmann”) in view of Rabin et al. (US6697948) (“Rabin”) in view of Yaga et al. (“NIST IR 8202 Blockchain Technology Overview”) (“Blockchain Overview”).
Regarding claim 1 Struttmann teaches:
generating a first non-cryptographic hash value (col. 17 ll. 24-35)…
generating a first transaction from a combination of the first non-cryptographic hash value (col. 17 ll. 1-8, col. 50 ll. 6-36)
generating a second non-cryptographic hash value (Fig. 10 Item 264; col. 50 II. 4-15)… the second non-cryptographic hash value being a second version of the first non-cryptographic hash value (Fig. 10 Item 268; col. 50 II. 47-67, col. 51 ll. 1-13);
generating a second transaction from a combination of the second non-cryptographic hash value (col. 17 II. 1-8, col. 50 II. 6-36)
ordering the second transaction as a second version of the first transaction in the blockchain 
Struttmann does not teach:
generating a first fingerprint of a first media stream , the first fingerprint comprising a first real-time timestamp ;
of the first fingerprint of the first media stream ;
generating a second fingerprint of a second media stream , the second fingerprint comprising a second real-time timestamp ;
…of the second fingerprint of the second media stream ,…
[adding] metadata …the first transaction comprising a block header  comprising a plurality of hashes, the plurality of hashes being defined as block header hashes , the block header hashes comprising a previous hash , a state root hash, a receipts root hash, and a transaction list root hash;
sending the first transaction to the blockchain network ;
sending the second transaction to the blockchain network; and 
Rabin teaches:
generating a first fingerprint of a first media stream (Fig. 3 Item 152; col. 28 II. 57-62, col. 30 II. 21-44, col. 33 II. 15-24), the first fingerprint comprising a first real-time timestamp (Fig. 3 Item 152; col. 28 II. 57-62, col. 30 II. 21-44, col. 33 II. 15-24);
of the first fingerprint of the first media stream (Fig. 3 Item 152; col. 28 II. 57-62, col. 30 II. 21-44, col. 33 II. 15-24);
generating a second fingerprint of a second media stream (Fig. 3 Item 152; col. 28 II. 57-62, col. 30 II. 21-44, col. 33 II. 15-24), the second fingerprint comprising a second real-time timestamp (Fig. 3 Item 152; col. 28 II. 57-62, col. 30 II. 21-44, col. 33 II. 15-24);
…of the second fingerprint of the second media stream (Fig. 3 Item 152; col. 28 II. 57-62, col. 

Therefore, it would have been obvious to one of ordinary skill in the art to modify at the time of the effecting filing date to modify the blockchain non-cryptographic teachings of Struttmann (Fig. 10 Item 268; col. 50 ll. 47-67, col. 51 ll. 1-13) with the media teachings of Rabin in order to provide “data protection mechanisms.” (Rabin at col. 2 ll. 1-7.)

Neither Struttmann nor Rabin teach:
[adding] metadata …the first transaction comprising a block header  comprising a plurality of hashes, the plurality of hashes being defined as block header hashes , the block header hashes comprising a previous hash , a state root hash, a receipts root hash, and a transaction list root hash;
sending the first transaction to the blockchain network;
sending the second transaction to the blockchain network; and
Yaga teaches:
[adding] metadata (p. 15)…the first transaction comprising a block header (pp. 15-16) comprising a plurality of hashes, the plurality of hashes being defined as block header hashes (pp. 15-16), the block header hashes comprising a previous hash (pp. 15-16), a state root hash (p. 15, 53 Item "Merkle tree·· and Item "Root=hash(H4, HS)"), a receipts root hash (p. 53 Item "H4=hash(H0, Hl)"), and a transaction list root hash (p. 53 Item "H0=hash(Data0)");
sending the first transaction to the blockchain network (pp. 15-16);
sending the second transaction to the blockchain network; and (pp. 15-16)

Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Struttmann-Rabin with the metadata of Yaga (p. 15) in order to keep track of “validated and authentic transactions which have been submitted to the blockchain network.” (Yaga at p. 15.)
Alternatively or jointly, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Struttmann-Rabin, specifically the acyclic graphs of Struttmann (see, for example, Fig. 3), which are a chain of blocks (i.e. blockchain) given that “acyclic graphs with hash pointers…include block chains and related data structures” (Id. at col. 7 ll. 55-67) with the blockchain of Yaga (p. 15) in order to create a system that provides “full transaction history” for transparency for users. (Yaga at pp. 2-3.) 

Regarding claim 2 Yaga teaches:
…wherein the block header hashes are cryptographic hashes (p. 8, 9).

Regarding claim 3 Struttmann teaches:
hashes are non-cryptographic hashes (col. 17 ll. 1-8, col. 50 ll. 6-36).
Neither Struttmann nor Rabin teach:
…wherein the block header 
Yaga teaches:
…wherein the block header (p. 15, 16)

Therefore, it would have been obvious to one of ordinary skill in the art to modify the combined teachings of Struttmann-Rabin with the block header teachings of Yaga in order to keep track of 

Regarding claim 4 Rabin teaches:
The method according to claim 1 wherein the first media stream is one of an image stream, an audio stream, and a video stream (col. 32 ll. 5-32).

Regarding claim 5 Rabin teaches:
The method according to claim 1 where the first media stream is extracted from a live recording (col. 32 ll. 5-24).

Regarding claim 6 Rabin teaches:
The method according to claim 1 where the first media stream is extracted from streaming multimedia content over a network (col. 26 ll. 33-48).

Regarding claim 7 Rabin teaches:
The method of claim 1 wherein the fingerprint is derived from temporal and frequency properties of the first media stream (col. 29 ll. 20-24, col. 33 36-40, col. 33 ll. 65-66).

Regarding claim 12 Rabin teaches:
The method of claim 1, where the first and second media streams are derived from a common source media recording or event (Fig. 3A Item 150; col. 32 ll. 50-67, col. 33 ll. 1-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        

	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks (02/25/2021) are herein referred to as “Rm.”